 

EXHIBIT 10.1

 

REAFFIRMATION AND RATIFICATION AGREEMENT

 

This REAFFIRMATION AND RATIFICATION AGREEMENT, dated as of September 16, 2013
(this “Agreement”), by and between YA GLOBAL INVESTMENTS, L.P., a Cayman Islands
exempt limited partnership (hereinafter, the “Investor”), and NEOMEDIA
TECHNOLOGIES, INC., a Delaware corporation (the “Company”).

 

WHEREAS, Reference is made to certain financing arrangements entered into by and
between the Company and certain of its former and/or current subsidiaries
(collectively, the “Obligors”) and the Investor, evidenced by, among other
things, the documents, instruments, and agreements listed on Exhibit X attached
hereto and incorporated herein by reference (collectively, together with all
other documents, instruments, and agreements executed in connection therewith or
related thereto, the “Financing Documents”).

 

WHEREAS, the Company has requested that the Investor amend, restate and
consolidate the Prior Debentures (as hereinafter defined) as of July 1, 2013,
and the Investor is willing to do so, provided, among other things, the Company
enters into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Acknowledgement of Indebtedness

 

1.          The Company hereby acknowledges and agrees that as of June 30, 2013,
it was liable to the Investor as follows (all amounts in USD) pursuant to these
outstanding debentures (the “Prior Debentures”):

 

Outstanding Debenture  Issue Date  Outstanding
Principal   Outstanding
Interest   Total  CCP-1 Debenture  8/24/06  $2,680,850   $837,967   $3,518,817 
CCP-2 Debenture  12/29/06  $1,648,241   $1,468,287   $3,116,528  NEOM-4-1
Debenture  3/27/07  $5,203,870   $2,718,625   $7,922,495  NEOM 1-1 Debenture 
8/24/07  $1,305,490   $1,170,307   $2,475,797  NOEM 2008-1 Debenture  4/11/08 
$384,871   $282,218   $667,089  NEOM 2008-2 Debenture  5/16/08  $493,424  
$354,622   $848,046  NEOM 2008-3 Debenture  5/29/08  $779,610   $555,875  
$1,335,485  NEOM 2008-4 Debenture  7/10/08  $135,938   $94,583   $230,521  NEOM
9-1 Debenture  7/29/08  $1,648,616   $1,436,447   $3,085,063  NEOM 9-2
Debenture  10/28/08  $1,648,616   $1,258,093   $2,906,709  NEOM 9-4 Debenture 
5/1/09  $53,037   $134,704   $187,741  NEOM 9-5 Debenture  6/5/09  $715,000  
$372,192   $1,087,192  NEOM 9-6 Debenture  7/15/09  $241,000   $71,382  
$312,382  NEOM 9-7 Debenture  8/14/09  $155,000   $76,973   $231,973  NEOM 10-1
Debenture  5/27/10  $2,006,137   $770,357   $2,776,494  NEOM 10-2 Debenture 
8/13/10  $550,000   $194,745   $744,745  NEOM 10-3 Debenture  9/29/10 
$475,000   $159,626   $634,626  NEOM 10-4 Debenture  10/28/10  $400,000  
$129,973   $529,973  NEOM 10-5 Debenture  12/15/10  $375,000   $72,257  
$447,257  NEOM 11-1 Debenture  1/10/11  $450,000   $39,847   $489,847  NEOM 11-2
Debenture  2/28/11  $62,994   $3,072   $66,066  NEOM 11-12 Debenture  2/28/12 
$0   $78   $78  NEOM-CF Debenture  12/8/12  $0   $1,132   $1,132  NEOM 12-2
Debenture  2/6/12  $450,000   $52,480   $502,480  NEOM 12-3 Debenture  3/26/12 
$127,405   $24,739   $152,144  NEOM 12-4 Debenture  4/26/12  $352,606  
$28,629   $381,235  NEOM 12-7 Debenture  7/29/12  $0   $(9,824)  $(9,824)   
TOTAL  $22,342,705   $12,299,386   $34,642,091 

 

1

 

 

For all interest accruing from and after June 30, 2013 due under the Prior
Debentures, and for all fees, late charges, redemption premiums, liquidated
damages, costs, expenses, and costs of collection (including attorneys’ fees and
expenses) and other amounts, heretofore or hereafter accrued or coming due or
incurred by the Investor in connection with the protection, preservation, or
enforcement of its rights and remedies under the Prior Debentures and all
documents, instruments, and agreements executed in connection therewith or
related thereto the Financing Documents, (including, without limitation, the
preparation and negotiation of this Agreement).

 

Hereinafter all amounts due as set forth in this Section 1, and all amounts
payable under this Agreement and the Financing Documents, shall be referred to
collectively as the “Obligations.”

 

Waiver of Claims

 

2.          The Company along with the Obligors, for itself and on behalf of its
former and/or current subsidiaries that are party to any of the Financing
Documents hereby acknowledges and agrees that none of the Obligors have any
offsets, defenses, claims, or counterclaims against the Investor, its general
partner, and its investment manager, and each of their respective agents,
servants, attorneys, advisors, officers, directors, employees, affiliates,
partners, members, managers, predecessors, successors, and assigns (singly and
collectively, as the “Released Parties”), with respect to the Obligations, the
Financing Documents, the transactions set forth or otherwise contemplated in
this Agreement, or otherwise, and that if the Obligors now have, or ever did
have, any offsets, defenses, claims, or counterclaims against any of the
Released Parties, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Agreement, all of them are hereby expressly WAIVED, and the Obligors each
hereby RELEASE each of the Released Parties from any and all liability therefor.

 

Amended, Restated and Consolidated Debentures

 

2.          On the date hereof, the Company shall amend, restate and consolidate
the Prior Debentures (as defined in Section 1 above) and deliver to the Investor
six (6) Amended, Restated and Consolidated Secured Convertible Debentures
(collectively, the “Amended, Restated and Consolidated Debentures”) as follows:
(a) Amended, Restated and Consolidated Secured Convertible Debenture No. NEOM-42
dated March 27, 2007 in the original principal amount of Four Million Seven
Hundred Ninety Five Thousand One Hundred Eighty Five and 00/100 Dollars
($4,795,185.00), (b) Amended, Restated and Consolidated Secured Convertible
Debenture No. NEOM-43 dated December 29, 2006 in the original principal amount
One Million Three Hundred Sixty Eight Thousand Eight Hundred Forty and 00/100
Dollars ($1,368,840.00), (c) Amended, Restated and Consolidated Secured
Convertible Debenture No. NEOM-44 dated March 27, 2007 in the original principal
amount Nine Hundred Thirty Nine Thousand Five Hundred Forty and 00/100 Dollars
(939,540.00), (d) Amended, Restated and Consolidated Secured Convertible
Debenture No. NEOM-45 dated April 26, 2012 in the original principal amount
Seventeen Million Five Hundred Forty Seven Thousand Five Hundred Twenty Two and
00/100 Dollars ($17,547,522.00), (e) Amended, Restated and Consolidated Secured
Convertible Debenture No. NEOM-46 dated June 29, 2008 in the original principal
amount Six Million One Hundred Thirty Two Thousand Two Hundred Sixty Two and
00/100 Dollars ($6,132,262.00) and (f) Amended, Restated and Consolidated
Secured Convertible Debenture No. NEOM-47 dated July 20, 2012 in the original
principal amount Three Million Eight Hundred Fifty Eight Thousand Seven Hundred
Forty Two and 00/100 Dollars ($3,858,742.00)

 

2

 

 

The Company hereby agrees that all accrued and unpaid interest under the Prior
Debentures shall be incorporated into the principal balances of the Amended,
Restated and Consolidated Debentures and it being understood that as of July 1,
2013 interest shall accrue on the outstanding principal balances of the Amended,
Restated and Consolidated Debentures in accordance with their respective terms.

Reaffirmation and Ratification

 

3.The Company:

 

(a)          Hereby ratifies, confirms, and reaffirms all and singular the terms
and conditions of the Financing Documents and acknowledges and agrees that the
Financing Documents remain in full force and effect in accordance with their
terms;

 

(b)          Hereby ratifies, confirms, and reaffirms that (i) the obligations
secured by the Financing Documents include, without limitation, the Obligations,
and any future modifications, amendments, substitutions or renewals thereof,
(ii) all collateral, whether now existing or hereafter acquired, granted to the
Investor pursuant to the Financing Documents or otherwise shall secure all of
the Obligations until full and final payment of the Obligations, and (iii) the
occurrence of a default and/or “Event of Default" under any Financing Document
shall constitute an Event of Default under all of the Financing Documents, it
being the express intent of the Company that all of the Obligations be fully
cross-collateralized and cross-defaulted. Without limiting the foregoing, and
for the avoidance of doubt, in order to secure all debts, liabilities,
obligations, covenants and duties owing by the Company to the Investor, whether
now existing or hereafter arising, including, without limitation, the
Obligations, the Company hereby grants the Investor a security interest in all
of its assets, whether now existing or hereafter acquired, including, without
limitation, all accounts, inventory, goods, equipment, software and computer
programs, securities, investment property, equity interests in any of the
Company’s subsidiaries, financial assets, deposit accounts, chattel paper,
electronic chattel paper, instruments, documents, letter-of-credit rights,
health-care-insurance receivables, supporting obligations, notes secured by real
estate, commercial tort claims, and general intangibles, including payment
intangibles, and all products and proceeds of the foregoing; and

 

(c)          Shall, from and after the execution of this Agreement, execute and
deliver to the Investor whatever additional documents, instruments, and
agreements that the Investor may reasonably require in order to correct any
document deficiencies, or to vest or perfect the Financing Documents and the
collateral granted therein or herein more securely in the Investor and/or to
otherwise give effect to the terms and conditions of this Agreement, and hereby
authorizes the Investor to file any financing statements (including financing
statements with a generic description of the collateral such as “all assets”),
and take any other normal and customary steps, the Investor deems necessary to
perfect or evidence the Investor’s security interests and liens in any such
collateral. This Agreement constitutes an authenticated record.

 

Miscellaneous

 

(a)          Nothing contained in this Agreement shall be construed or
interpreted or is intended as a waiver of any default and/or Event of Default or
of any rights, powers, privileges or remedies that the Investor has or may have
under the Financing Documents or applicable law on account of any such default
and/or Event of Default.

 

3

 

 

(b)          Each party has full power, right and authority to enter into and
perform its obligations under this Agreement, and this Agreement has been duly
executed and delivered by each such party, constitutes the valid and binding
obligation of each such party, and is enforceability against each such party in
accordance with its terms.

 

(c)          This Agreement shall be governed by and construed in accordance
with the laws of the state of New Jersey, without giving effect to the conflict
of laws principles thereof.

 

(d)          This Agreement may be executed in counterparts, each of which shall
be deemed an original and together shall constitute one and the same instrument.

 

(e)          This Agreement shall be binding upon and enforceable by, and inure
to the benefit of, the parties hereto and their respective successors and
assigns.

 

(f)          Any determination that any provision or application of this
Agreement is invalid, illegal, or unenforceable in any respect, or in any
instance, shall not affect the validity, legality, or enforceability of any such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Reaffirmation and Ratification
Agreement to be duly executed as of date first above written.

 

  COMPANY:   NEOMEDIA TECHNOLOGIES, INC.       By: /s/ Laura Marriott   Name:
Laura Marriott   Title: Chief Executive Officer       INVESTOR:   YA GLOBAL
INVESTMENTS, L.P.   By: Yorkville Advisors, LLC     its Investment Manager      
By: /s/ Gerald Eicke   Name: Gerald Eicke   Title: Manager Member

 

4

 